          Case 1:16-cv-10181-FDS
Case: 17-2202                    Document
                 Document: 111 Page: 1    105 Filed:
                                        Date   Filed04/04/2019
                                                     04/04/19 Page 1 ofID:
                                                                 Entry  1 6254917

                    Supreme Court of the United States
                           Office of the Clerk
                       Washington, DC 20543-0001
                                                                    Scott S. Harris
                                                                    Clerk of the Court
                                                                    (202) 479-3011
                                       April 4, 2019


  Clerk
  United States Court of Appeals for the First Circuit
  United States Courthouse
  1 Courthouse Way
  Boston, MA 02210


        Re: Michael Gould, et al.
            v. Mark Morgan, et al.
            No. 18-1272
            (Your No. 17-2202)


  Dear Clerk:

        The petition for a writ of certiorari in the above entitled case was filed on April
  1, 2019 and placed on the docket April 4, 2019 as No. 18-1272.




                                          Sincerely,

                                          Scott S. Harris, Clerk

                                          by

                                          Clayton Higgins
                                          Case Analyst
